DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 9, 12-17, 21, 25, and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “each of ends of the first interconnectors and ends of the second interconnectors are attached at the first surface of the intercell connector”.  Nowhere does the instant specification disclose this feature. Figure 15 of the instant application does not clearly show this feature and the specification does not explicitly nor implicitly describe this feature. Therefore, the claims fail to comply with the written description requirement. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 8, 9, 12-17, 21, 25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacke et al. (US 2008/0216887) in view of Kutzer et al. (US 2012/0279546) and further in view of Lee (US 2012/0042924).
Regarding claim 1, Hacke discloses a solar cell module (see, for example, Figure 5A; [0016]) comprising: 
a plurality of solar cells (see solar cells in Figure 5A) each including a semiconductor substrate (it is inherent the solar cell has a semiconductor substrate; [0026]) and first and second electrode parts (grid lines 100 and 105) each having a different polarity (it is disclosed there is a positive grid line and a negative grid line; [0026] and [0028]) on a back surface of the semiconductor substrate (it is disclosed the grid lines are applied to back-contact silicon solar cells; [0063]), wherein each of the first and second electrode parts is disposed apart from each other and extends in a first direction (horizontal direction; see Figure 13B); 
a plurality of interconnectors (wires 120 and 125) configured to be selectively connected to one of the first and second electrode parts (the wires are insulated from the electrode parts in areas covered with insulator pads 110; [0063]; see Figures 13B and 13C); 
an intercell connector positioned between neighboring two solar cells of the plurality of solar cells (as shown in Figure 2C, where an interconnector is provided between two cells and have fine interconnection combs (reads on the plurality of interconnectors above). This allows the two solar cells to be connected in series; [0013]);
a conductive adhesive (low-temperature alloy ([0063]) configured to electrically connect each of the plurality of interconnectors to the one electrode part of the first and second electrode parts of each of the plurality of solar cells ([0024] and [0040]), wherein a first surface of the each of the plurality of interconnectors is contacted with the one of the first and second electrode parts of each of the plurality of solar cells by the conductive adhesive (surface facing the solar cell, as set forth above); 
an insulating layer (pads 110; see Figure 13B) configured to insulate each of the plurality of interconnectors from another of the first and second electrode parts of each of the plurality of solar cells ([0063]), wherein the first surface of each of the plurality of interconnectors is contacted with the one of the first and second electrode parts of each of the plurality of solar cells by the insulating layer (as set forth above; see Figure 13C); and
wherein the plurality of interconnectors include first interconnectors (120) connected to the first electrode parts (100) and second interconnectors (125) connected to the second electrode parts (105) (as set forth above), and
wherein one ends of the first interconnectors disposed on a first solar cell of the neighboring two solar cells and one ends of the second interconnectors disposed on a second solar cell of the neighboring two solar cells are connected to the intercell connector which is positioned between the first and second solar cells (see Figure 2C, where it can be seen that the ends of the lighter colored interconnectors on the left and the ends of the darker colored interconnectors on the right are connected to the intercell connector in the middle), 
wherein the intercell connector commonly connects the first interconnectors connected to the first solar cell of the plurality of solar cells and the second interconnectors connected to the second solar cell of the plurality of solar cell (see Figure 2C),
wherein the intercell connector has a first surface and a second surface opposite the first surface (it is disclosed the interconnect is a Sn-plated Cu ribbon, such that it would have first and second surfaces on the top and bottom of the ribbon; [0013]), and 
wherein each of ends of the first interconnectors and ends of the second interconnectors are attached at the first surface of the intercell connector (the ends of the interconnectors are attached to the intercell connector ribbon at least on the edge of the surface of the intercell connector or indirectly via the side surfaces of the intercell connector as shown in Figure 2C).
Hacke does not explicitly disclose a plurality of insulating adhesive portions configured to mechanically fix the plurality of interconnectors to the back surface of the semiconductor substrate of each of the plurality of solar cells, 
wherein each of the insulating adhesive portions covers and bonds all of the first and second interconnectors to the back surface of the semiconductor substrate, 
wherein each of the plurality of insulating adhesive portions is formed of a single-sided tape, of which one side has an adhesive, and is positioned on the plurality of interconnectors so that the adhesive faces the semiconductor substrate, 
wherein the plurality of insulating adhesive portions includes:
a first insulating adhesive portion disposed close to the other ends of the first interconnectors,
a second insulating adhesive portion disposed close to the other ends of the second interconnectors, and
wherein a distance between the first insulating adhesive portion and the second insulating adhesive portion is shorter than a width of the first solar cell.
Kutzer discloses a solar cell module (1000; see Figure 10) comprising: 
a plurality of solar cells (200) each including a semiconductor substrate (it is inherent the solar cell has a semiconductor substrate;) and first and second electrode parts (202 and 204) each having a different polarity ([0047] and [0048]) on a back surface of the semiconductor substrate (it is disclosed the solar cell 200 is a rear side contact solar cell; [0047]), wherein each of the first and second electrode parts is disposed apart from each other and extends in a first direction (vertical direction in Figure 10); 
a plurality of interconnectors (302) configured to electrically connect the plurality of solar cells in a second direction crossing the first direction (horizontal direction; [0050] and [0051]; see Figures 3 and 10); 
a plurality of insulating adhesive portions (304) configured to mechanically fix the plurality of interconnectors to the back surface of the semiconductor substrate of each of the plurality of solar cells ([0064] and [0065]; see Figure 10), 
wherein the first and second interconnectors extend in the second direction on the back surface of the semiconductor substrate (horizontal direction in Figure 10), 

wherein each of the plurality of insulating adhesive portions covers and bonds all of the first and second interconnectors (see Figure 10), wherein each of the plurality of insulating adhesive portions is attached to a second surface opposite to the first surface of the first and second interconnectors to fix the first and second interconnectors thereto (the surface facing away from the solar cell; see Figure 10), and
wherein each of the plurality of insulating adhesive portions is formed of a single-sided tape, of which one side has an adhesive, and is positioned on the plurality of interconnectors so that the adhesive faces the semiconductor substrate ([0053], [0056], and [0065]), 
wherein the plurality of insulating adhesive portions includes:
a first insulating adhesive portion disposed close to the other ends of the first interconnectors (304 on the left of the second cell 200 in Figure 10),
a second insulating adhesive portion disposed close to the other ends of the second interconnectors (304 on the right of the second cell 200 in Figure 10), and
wherein a distance between the first insulating adhesive portion and the second insulating adhesive portion is shorter than a width of the first solar cell (it can be seen the insulating adhesive portions 304 within one solar cell is separated by a distance that is shorter than the width in Figure 10 by the sides that are facing each other).
Hacke and Kutzer are analogous because both are directed to rear electrical wirings for solar cell modules.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of insulating adhesive portions configured to mechanically fix the plurality of interconnectors to the back surface of the semiconductor substrate of each of the plurality of solar cells, wherein each of the plurality of insulating adhesive portions covers and bonds all of the first and second interconnectors to the back surface of the semiconductor substrate and possess the claimed features as set forth above, as taught by Kutzer, so that the interconnectors can be fixed to prevent displacement of the interconnectors, as taught by Kutzer ([0009], [0010], [0064] and [0108]), and so that the least amount of material is required to fix the interconnectors securely to the back surface of the semiconductor substrate.

Modified Hacke further discloses the conductive adhesive can be used to bond the interconnectors and the electrode parts during the lamination step of the solar cell module ([0068]), where lamination is desired to be carried out at a temperature higher than about 150 oC to facilitate the formation of the electrical interconnect ([0069]), but the reference does not expressly disclose the conductive adhesive includes a resin cured by heat or light and a plurality of conductive particles distributed in the resin.
Lee discloses a solar cell module (see Figure 3) comprising an interconnector (120), wherein the interconnector is electrically connected to a solar cell (110) via a conductive adhesive (160) comprising resin (162) cured by heat or light ([0100]) and a plurality of conductive particles (164) distributed in the resin ([0092]-[0094]; see Figure 6), and
wherein the resin is a thermosetting resin selected from at least one of epoxy resin, phenoxy resin, acryl resin, polyimide resin, and polycarbonate resin ([0092]).
As modified Hacke is not limited to any specific examples of conductive adhesives and as conductive adhesives comprising resin cured by heat and a plurality of conductive particles distributed in the resin, where the resin is a thermosetting resin selected from at least one of epoxy resin, phenoxy resin, acryl resin, polyimide resin, and polycarbonate resin were well known in the art before the effective filing date of the claimed invention, as evidenced by Lee above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any known conductive adhesives used in the art, including a conductive adhesive comprising resin cured by heat and a plurality of conductive particles distributed in the resin in the device of modified Hacke.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 4, modified Hacke discloses all the claim limitations as set forth above, and further discloses the plurality of solar cells are positioned adjacent to each other along a second direction (see vertical direction in Figure 2C).
Regarding claim 8, modified Hacke discloses all the claim limitations as set forth above.  
Kutzer further discloses each line width of the plurality of insulating adhesive portions is greater than each line width of the plurality of interconnectors (see connector elements 302 and planar elements 304 in Figure 10).
Regarding claim 9, modified Hacke discloses all the claim limitations as set forth above.
While modified Hacke does not expressly disclose a width of the plurality of insulating adhesive portions is equal to or less than a width of the plurality of interconnectors, absent of unexpected results, it would have been obvious to one of ordinary skill in the art to have made the width of the plurality of insulating adhesive portions to be at least equal to the width of the plurality of interconnectors, so that the insulating adhesive portion is strong and wide enough to hold the plurality of interconnectors in place.
Regarding claim 12, modified Hacke discloses all the claim limitations as set forth above, and further discloses the plurality of interconnectors are formed of a conductive metal (it is disclosed the interconnectors are made of metallic foil or ribbon; [0006] and [0007]), and the conductive metal directly contacts the adhesive of the plurality of insulating adhesive portions (when the plurality of insulating adhesive portions are placed over the plurality of interconnectors, as set forth above in claim 1).
Regarding claim 13, modified Hacke discloses all the claim limitations as set forth above, and further discloses the plurality of interconnectors are formed of a conductive metal (it is disclosed the interconnectors are made of metallic foil or ribbon; [0006] and [0007]) and a solder coated on a surface of the conductive metal (it is disclosed a solder coating is coated on the interconnect; [0007]), and the solder directly contacts the adhesive of the plurality of insulating adhesive portions (when the plurality of insulating adhesive portions are placed over the plurality of interconnectors, as set forth above in claim 1).
Regarding claim 14, modified Hacke discloses all the claim limitations as set forth above, and further discloses the plurality of interconnectors are formed of a conductive metal (it is disclosed the interconnectors are made of metallic foil or ribbon; [0006] and [0007]) and a solder coated on a surface of the conductive metal (it is disclosed a solder coating is coated on the interconnect; [0007]), and the solder serves as the conductive adhesive (it is disclosed the interconnect is bonded to the grid lines at the bonding locations via the solder; [0006] and [0007]).
Regarding claim 15, modified Hacke discloses all the claim limitations as set forth above, and further discloses the solder is formed of a low melting point solder (it is disclosed a low-temperature alloy as solder can be used, as set forth above) having a melting temperature equal to or lower than 180 °C (it is disclosed the low-temperature alloy solder is bonded to the grid lines during the lamination step of forming the solar cell module ([0024] and [0063]), where the lamination temperature is around 150 °C; [0069]).
Regarding claim 16, modified Hacke discloses all the claim limitations as set forth above, and further discloses the first and second electrode parts are positioned on the same surface of the semiconductor substrate (see Figure 13C).
Regarding claim 17, modified Hacke discloses all the claim limitations as set forth above, and further discloses the first electrode part includes first finger electrodes extending in a second direction (see Figure 13C), the second electrode part includes second finger electrodes extending in the second direction (see Figure 13C), and the plurality of interconnectors include the first interconnectors and the second interconnectors (as set forth above), 
wherein the first interconnectors are connected to the first electrode part of one solar cell and connected to the second electrode part of an adjacent solar cell, and the second interconnectors are connected to the second electrode part of the one solar cell and connected to the first electrode part of another adjacent solar cell ([0063]; see Figure 8).
Regarding claim 21, modified Hacke discloses all the claim limitations as set forth above, and further discloses the first interconnectors electrically connected to the first electrode part of the plurality of solar cells (see leftmost interconnector 125 in Figure 13C electrically connected to grid line 105) are insulated from the second electrode part of the plurality of solar cells by the insulating layer (insulator pads 110) positioned in a portion crossing the second electrode part (see insulator pads 110 between grid lines 100 and leftmost interconnector 125 in Figure 13C), and wherein the second interconnectors electrically connected to the second electrode part of the plurality of solar cells are insulated from the first electrode part of the plurality of solar cells by the insulating layer positioned in a portion crossing the first electrode part (see interconnector 120 and grid lines 105 in Figure 13C).
Regarding claim 25, modified Hacke discloses all the claim limitations as set forth above. Lee further discloses a composition amount of the plurality of conductive particles distributed in the resin is about 0.5 volume% to 20 volume% based on the total volume of the conductive adhesive ([0097]).
Regarding claim 27, modified Hacke discloses all the claim limitations as set forth above, and further discloses each of the plurality of interconnectors respectively overlaps only the first cell or the second solar cell, and not both (as set forth in Figures 2C and 13C).
Regarding claim 28, modified Hacke discloses all the claim limitations as set forth above. 
While Kutzer further discloses the insulation adhesive portion further includes a material blocking ultraviolet rays (it is disclosed the insulation adhesive portion includes UV stabilizers and antioxidants; [0056]) and that it is well known in the art insulation adhesive tape can have multiple layers (for example, double-sided tape or colored tape), the reference does not expressly disclose the insulation adhesive portion further include a layer blocking ultraviolet rays.
It would have been obvious to one of ordinary skill in the art to include the UV stabilizers as a layer as part of the insulation adhesive portion, as said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Regarding claim 29, modified Hacke discloses all the claim limitations as set forth above, and further discloses the one ends of the first interconnectors of the first solar cell and the one ends of the second interconnectors of the second solar cell are alternatingly connected to the intercell connector along a length of the intercell connector in the first direction (horizontal direction in Figure 2C).
Regarding claim 30, modified Hacke discloses all the claim limitations as set forth above.
While the reference does not expressly disclose a length of each of a first insulating adhesive portion and a second insulating adhesive portion is less than a length of each of the first and second electrode parts in the first direction, it is noted that the lengths of the insulating adhesive portions are either longer, shorter, or equal to the lengths of the first and second electrode parts in the first direction, such that absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from the finite number of identified, predictable solutions, as set forth above, where the length of each of the first and second insulating adhesive portions is less than the length of each of the first and second electrode parts in the first direction, such that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. 
Applicant argues that support for the amendment to claim 1 can be found in Figure 15 of the application. However, as previously mentioned in the interview on 9/2/22 with applicant’s representative, there is no support in Figure 15 of the application for the newly added limitation. It is unclear how the attachment of the ends of the interconnectors can be seen with respect to the surface of the intercell connector. Furthermore, it is unclear how this feature distinguishes from what is taught by Hacke. 
Applicant argues that Hacke only discloses in Figure 2C that the intercell connector has a branched shape but does not disclose the intercell connector and the interconnector intersect. However, it is unclear how the intercell connector of Hacke would not intersect the interconnectors when it is in a branched shape as shown in Figure 2C and its purpose is to electrically connect two adjacent solar cells. Therefore, the argument was not found to be persuasive. 
It is noted that the ends of the interconnectors of Hacke are at least attached to the surface of the intercell connector on the edge or indirectly via the side surfaces of the intercell connector. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721